DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
external compressible member in claim 1
internal compressible member in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim(s) 25 and 27 is/are objected to because of the following informalities:  
Please change “the presser” to “the pressure” in claim 25.  Appropriate correction is required.
In claim 27, please change “The device” to “The method” to conform to the preamble of independent claim 13.  Appropriate correction is required.
Double Patenting
Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "said tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quail (US 2018/0190142A1).
Regarding claim 13, Quail discloses a method of using a tourniquet training device including a tourniquet training device (100) having pressure sensing elements (130; [0038]) capable of measuring applied pressure of a band of material. The band of material includes a first layer (a  sleeve) of fabric material [0044] and a second layer of fabric material is at least partially applied over the first layer of fabric material. The second layer is interpreted as the external compressible member and is capable of being compressed [0046]. Compressible is defined as capable of being compressed. Compressed is defined as to press or squeeze together (Merriam Webster). A limb [0039], which is known to be an arm or leg, is positioned within the tourniquet training device. Pressure is applied via a tourniquet (500) to the tourniquet training device [0042]. A first indication, in the form of force signals generated by force sensors and communicated to a controller (200), of tourniquet effectiveness from the tourniquet training device or a device in communication with the tourniquet training device is received. The first indication of the tourniquet effectiveness is based on force data obtained from the sensor [0042].  
Regarding claims 15 and 20, Quail discloses that the sensor is a force sensor [0042] or a pressure sensor [0038].
Regarding claim 16, Quail discloses that the tourniquet training device includes an indicator in the form of a pressure signal that is capable of indicating a tourniquet effectiveness based on data received from the sensor [0042]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quail (US 2018/0190142A1) in view of McEwen et al.  (US 8,083,763, “McEwen”).
Regarding claims 16 and 17, Quail does not disclose an indicator that is a light, a sound, a vibration or a display. 
In the same field of endeavor, tourniquets, McEwen teaches a device that includes a cuff (2) having an indicator in the form of a display panel (20; C4,L25-30) capable of indicating a tourniquet effectiveness based on data received from the sensor (50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Quail with an indicator in the form of a display panel, as taught by McEwen, to provide visual indication of the current state of the tourniquet.
Regarding claims 25 and 26, Quail does not disclose adjusting the pressure of the tourniquet based on the indication of tourniquet effectiveness.
In the same field of endeavor, tourniquets, McEwen teaches a pressure increase and a pressure decrease signal from a pressure regulator (36) via the sensor. The pressure regulator adjusts the pressure of the tourniquet based on the first and second indications of the tourniquet effectiveness received by the indicator (C5;L35-67, C6;L23-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Quail with the method of adjusting pressure based on first and second indications of tourniquet effectiveness, as taught by McEwen, to provide a user with means to determine the  efficiency of the tourniquet.
Allowable Subject Matter
Claim(s) 1-12 is/are allowed. 
Regarding claim 1, the prior art of record does not disclose or suggest a tourniquet training device including an external compressible member at least surrounding an exterior of a sleeve, wherein pressure applied to the external compressible member, via a tourniquet, does not reduce blood flow, in combination with the other claimed elements. The closest prior art, Quail (US 2018/0190142A1), discloses a tourniquet training device including a fabric band (100) onto which a tourniquet (500) is applied. However, Quail does not expressly disclose that the pressure applied by the tourniquet to the band is an amount that does not reduce blood flow when the arm or leg is positioned within the band but reduces blood flow of a comparable arm or leg in the absence of the tourniquet training device. Kim (US 6,210,423) discloses a tourniquet that includes an inflatable bladder (37) and an interior layer (38). However, the tourniquet occludes blood vessels without excessive pressure and no motivation can be found to apply another tourniquet over the disclosed tourniquet such that blood flow is not reduced. Segall (US 2013/0309643A1) discloses a tourniquet training device (300) that protects an injured person from actual injury from application of tourniquet (308; [0020]). The training device includes a shields (306) or a curved sheet of semi-rigid material [0021] but does not disclose an external compressible member surrounding a sleeve or that the training device is capable of preventing reduction in blood flow when a tourniquet is applied thereon.  No other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with the other claimed limitations.
Claim(s) 14, 18, 19, 22, 23, 24, 27 and 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Segall (US 2013/0309643A1) discloses a shielding device to prevent injury to an injured person and Kim (US 6,210,423) discloses a tourniquet used to minimize excessive pressure when occluding vessels. Esposito et al. (US 2009/0005804A1) discloses a training tourniquet that includes a strap and an inoperative windlass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771